Citation Nr: 0420897	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition, 
secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 
1945 and from April 1948 to September 1951.

This appeal arises from a September 2002 rating decision by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a back condition, 
secondary to a service connected disability.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

In a hearing before the undersigned, the veteran testified 
that several doctors had told him that his back condition 
might be related to his service connected leg disability.  In 
fact, the veteran testified that his primary care physician 
at the Long Beach VAMC had reiterated this opinion 
approximately one week before the hearing.  Although the 
veteran's testimony of what his doctor said does not 
constitute competent medical evidence sufficient to reopen 
the claim, the appellant has put the VA on notice of the 
existence of specific evidence that might be relevant to and 
probative of his claim.  Since the passage of the VCAA and 
its implementing regulations, VA must assist a veteran 
attempting to reopen a finally decided claim by obtaining VA 
and other medical records that may substantiate the claim.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Long Beach, CA and request records of 
the veteran's treatment at that 
facility from August 2002 until the 
present.  All records obtained should 
be associated with the claims folder.  

2.  The RO should also inform the 
veteran that he is free to submit any 
additional evidence he wishes to have 
considered in connection with his 
current appeal, to include statements 
from any physicians who may have 
provided him opinions concerning the 
relationship of his current back 
disability to service connected 
disability.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



